831 F.2d 296
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anthony MOSCATO, Plaintiff-Appellee,v.SECRETARY OF HEALTH & HUMAN SERICES, Defendant-Appellant.
No. 86-2119.
United States Court of Appeals, Sixth Circuit.
Oct. 22, 1987.

Before LIVELY, Chief Judge;  WELLFORD, Circuit Judge, and BROWN, Senior Circuit Judge.
PER CURIAM.


1
The Secretary of Health and Human Services appeals a judgment of the district court reversing denial of plaintiff's application for social security disability benefits.  When this action was filed in the district court by the plaintiff to set aside the Secretary's denial, the matter was referred to a magistrate.  The magistrate filed a report and recommendation in which he stated that the motion for summary judgment of the plaintiff should be denied and that of the defendant granted "as there was substantial evidence on the record that claimant was capable of returning to his past sedentary work...."  The district court then held a hearing on the plaintiff's objection to the magistrate's report, rejected that report, and granted summary judgment for the plaintiff finding that "it does appear on the whole record that the ALJ did not have substantial evidence to support the finding that the plaintiff was able to return to his past work."


2
The Social Security Act provides that the Secretary's final decision is conclusive when supported by substantial evidence.  42 U.S.C. Sec. 405(g).  Thus, in the absence of any claim of error of law, the role of the courts in reviewing determinations of the Secretary is extremely limited.  A careful review of the administrative record in this case leads this court to the inescapable conclusion that the district court undertook to retry the case rather than reviewing the record to determine whether the Secretary's decision is supported by substantial evidence.  The district court not only ignored completely the ALJ's determination that the plaintiff was not a credible witness with respect to pain, although that determination finds support in the record, but appears to have reweighed the evidence throughout.  This a district court may not do in reviewing a final decision of the Secretary under the Social Security Act.    Garner v. Heckler, 745 F.2d 383 (6th Cir.1984).


3
The judgment of the district court is reversed, and the case is remanded with directions to grant the Secretary's motion for summary judgment.